DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 11-16 are withdrawn.
Claims 1 and 3-4 are currently amended.
Claims 1-10 and 17-20 maintain rejected.
	In view of the amendment, filed on 08/24/2021, the following rejections are withdrawn from the previous office action, mailed on 03/24/2021.
Rejection of claims 1-10 and 17-20 under 35 U.S.C. 102(a)(2) as being anticipated by Borgmann et al. (US 2011/0277935).

The following rejections are maintained for the reason of records as given in the previous office action. The bases of these rejections are the same as given in the office action, mailed on 03/11/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Claim 1 recites “a fiber supply unit configured to supply the fibers to be laid by the fiber laying head”, wherein the specification of the instant application defines “the fiber supply unit (42) has two fiber package stores (43, 44), wherein a first fiber package store 43 is arranged next to the first cross member 17 in the x direction and a second fiber package store 44 is arranged next to the second cross member 18” (see paragraph [0039] of the published application) and provides corresponding structure for the claimed place-holder of “a fiber supply unit”.
Claim 3 recites “a plurality of clamping units configured to mechanically clamp and release mold pallets”, wherein the specification of the instant application defines “The clamping units 27 are known in principle and are configured for example as zero-point clamps. The clamping units 27 are actuable electromechanically, hydraulically or pneumatically.” (See paragraph [0034] of the published application) and provides corresponding structure for the claimed place-holder of “a plurality of clamping units”.
Claim 4 recites “at least one pallet handling unit configured to load the tool table with a mold pallet and/or for unloading a mold pallet from the tool table”, wherein the specification of the instant application defines “The pallet handling units 37, 38 are configured as lifting units which serve to raise and lower mold pallets 14. To this end, the pallet handling units 37, 38 have at least three, in particular at least four lifting elements 39.” (See paragraph 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hitwood et al. (US 3,574,040).
Hitwood et al. (US 3,574,040) disclose an apparatus for laminar formation of composite structural shapes by precise orientation, placement and detrusion compaction of tectonic filamentous tape, comprising: a table-like platform for mounting a tape receiving, configuration-shaping die pattern; a tape dispensing, placement and detrusive force exerting tape placement and compaction pendant mechanism, with at least one of the work supporting, table like platform and the tape placing, pendant mechanism, movable in respect to the other, the tape placing, detrusive pendant mechanism, comprising: (1) a tram carriage member for movably suspending the detrusion pendant mechanism, (2) a reel supporting member for rotatably mounting tape containers upon the pendant mechanism, (3) a tape conveyor mechanism for controlled regulation of the rate of tape dispensation from the reel consonant 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A machine frame (26))][AltContent: textbox (A bar part (x’))][AltContent: arrow][AltContent: textbox (Y carriage (31))][AltContent: arrow][AltContent: textbox (A mold (24))][AltContent: arrow][AltContent: textbox (A fiber laying head (30))][AltContent: arrow][AltContent: textbox (A tool table (22))][AltContent: textbox (X carriage (14))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A machine frame (10, 26))]
    PNG
    media_image1.png
    464
    692
    media_image1.png
    Greyscale


[AltContent: textbox (A fiber supply unit)][AltContent: arrow]
    PNG
    media_image2.png
    550
    412
    media_image2.png
    Greyscale

Therefore, as to claim 1, Hitwood et al. (US ‘040) disclose a fiber laying machine for producing laid fiber scrims, having a machine frame (10, 26) comprising a machine bed (10) which extends in the x direction and in the y direction and on which x carriage (14) is linearly displaceable or on which x guide rails (12) are arranged, the x carriage (14) which is linearly displaceable in a horizontal x direction, a tool table (22) for positioning a mold (24), said tool table (22) being arranged on the x carriage (14) and being pivotable relative to the x carriage (14), in a Θ angle, about a vertically extending pivot axis (z), a fiber laying head (30) for laying fibers (52) on a mold (24), the fiber laying head (30) being arranged above the tool table (22) in a vertical z direction, wherein the fiber laying head (30) is arranged on the machine frame portion (26) through a bar part (X’), a fiber supply unit for supplying the fibers to be laid by the fiber laying head (30), wherein the fiber laying head (30) is linearly displaceable by a y carriage (31) in a horizontal y direction extending transversely to the horizontal x direction.
2, Hitwood et al. (US ‘040) disclose the x carriage (14) is displaceable on x guide rails (12) which extend from a loading side of the machine frame (10, 26) to an unloading side of the machine frame (10, 26).
	As to claim 3, Hitwood et al. (US ‘040) disclose the tool table (22) has a plurality of clamping units configured to mechanically clamp and release mold pallets.
	As to claim 4, Hitwood et al. (US ‘040) teach at least one pallet handling unit configured to load the tool table (22) with a mold pallet and/or for unloading a mold pallet from the tool table (22).
	As to claim 5, Hitwood et al. (US ‘040) disclose the machine frame (10, 26) has at least one cross member which extends in the y direction and on which the y carriage (31) is arranged.
	As to claim 6, Hitwood et al. (US ‘040) teach the machine frame (10, 26) has two cross members, which are spaced apart in the horizontal x direction and on which the y carriage is arranged in a displaceable manner.
As to claim 7, Hitwood et al. (US ‘040) disclose a z carriage (38) is arranged on the y carriage, said z carriage (38) being linearly displaceable in the z direction, and the fiber laying head is arranged on the z carriage (38).
As to claim 8, Hitwood et al. (US ‘040) teach the fiber supply unit has at least one fiber package store and at least one deflection element, wherein the at least one deflection element is arranged, relative to the fiber laying head, opposite the at least one fiber package store.
As to claim 9, Hitwood et al. (US ‘040) disclose the fiber supply unit has at least one dancer magazine for compensating for dynamic effects of forces acting on the fibers.
As to claim 10, Hitwood et al. (US ‘040) teach the fiber laying head is arranged inside a machine housing, in that an air-conditioning unit for air-conditioning an interior of the machine housing is provided.
As to claim 17, Hitwood et al. (US ‘040) disclose the pallet handling unit is arranged on a loading side or an unloading side of the machine frame (10, 26).
18, Hitwood et al. (US ‘040) teach at least one passage opening for the tool table (22) is formed beneath the at least one cross member in the horizontal z direction.
As to claim 19, Hitwood et al. (US ‘040) disclose a control unit is provided, which is configured such that the fiber laying head is displaceable in the horizontal z direction by the z carriage during the laying of fibers in order to produce three dimensional laid scrims.
As to claim 20, Hitwood et al. (US ‘040) teach housing openings are formed in the machine housing on a loading side and on an unloading side, said housing openings being closable by covering elements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamlyn (WO 2012/126815).
Hamlyn (WO 2012/126815) disclose a machine for applying fibers including a fiber-applying head (3), a moving system for moving said fiber-applying head, fiber-storing means (4), and fiber-conveying means (5) for conveying the fibers from said storage means to the application head. The machine further includes a safety system (8) including at least one perimeter barrier (81) defining a safety area (80) in which the moving system (1) supporting the application head is placed, the storage means (4) being arranged outside said safety area. (See the abstract)
[AltContent: arrow][AltContent: textbox (A mold (M))][AltContent: arrow][AltContent: textbox (A tool table (S))]
    PNG
    media_image3.png
    401
    485
    media_image3.png
    Greyscale

[AltContent: textbox (X guide rails (120))]
[AltContent: arrow][AltContent: textbox (A machine bed (109))][AltContent: arrow][AltContent: textbox (A fiber laying head (103))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (X carriage (117))]
    PNG
    media_image4.png
    381
    553
    media_image4.png
    Greyscale



[AltContent: textbox (A machine frame (101))][AltContent: arrow][AltContent: textbox (A machine bed (109))][AltContent: arrow]
    PNG
    media_image5.png
    392
    673
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    351
    420
    media_image6.png
    Greyscale

Even-though the teachings of Fig. 1 and Fig. 5 of Hamlyn (WO ‘815) belong to different embodiments of the prior art of Hamlyn (WO ‘815). It is obvious for one of ordinary skill to combine the disclosure of Fig. 1 and Fig. 5 for improving the workability and enhancing the applicability of the disclosed embodiments.
Therefore, as to claim 1, Hamlyn (WO ‘815) disclose a fiber laying machine for producing laid fiber scrims, having a machine frame (101) comprising a machine bed (109) which extends in the x direction and in the y direction and on which an x carriage (117) is linearly displaceable or on which x guide rails (120) are arranged, the x carriage (117) which is linearly displaceable in a horizontal x direction, a tool table (S) for positioning a mold (M), said tool table (S) being arranged on the x carriage (117) and being pivot-able relative to the x carriage about a vertically extending pivot axis, a fiber laying head (103) for laying fibers on a mold (M), said fiber laying head (103) being arranged above the tool table (S) in a vertical z direction, wherein the fiber laying head (103) is arranged on the machine frame (101) through elements (110, 112, 117, see Fig. 8), and a fiber supply unit for supplying the fibers to be laid by the fiber laying head, characterized in that the fiber laying head is linearly displaceable by means of a y carriage (117) in a horizontal y direction extending transversely to the x direction.
As to claim 2, Hamlyn (WO ‘815) teach the x carriage (117) is displaceable on x guide rails (120) which extend from a loading side of the machine frame to an unloading side of the machine frame (101).
As to claim 3, Hamlyn (WO ‘815) disclose the tool table has a plurality of clamping units configured to mechanically clamp and release mold pallets.
As to claim 4, Hamlyn (WO ‘815) teach at least one pallet handling unit configured to load the tool table with a mold pallet and/or for unloading a mold pallet from the tool table.
As to claim 5, Hamlyn (WO ‘815) disclose the machine frame has at least one cross member which extends in the y direction and on which the y carriage is arranged.
As to claim 6, Hamlyn (WO ‘815) teach the machine frame has two cross members, which are spaced apart in the x direction and on which the y carriage is arranged in a displaceable manner.
7, Hamlyn (WO ‘815) disclose a z carriage is arranged on the y carriage, said z carriage being linearly displaceable in the z direction, and the fiber laying head is arranged on the z carriage.
As to claim 8, Hamlyn (WO ‘815) teach the fiber supply unit has at least one fiber package store and at least one deflection element, wherein the at least one deflection element is arranged, relative to the fiber laying head, opposite the at least one fiber package store.
As to claim 9, Hamlyn (WO ‘815) disclose the fiber supply unit has at least one dancer magazine for compensating for dynamic effects of forces acting on the fibers.
As to claim 10, Hamlyn (WO ‘815) teach the fiber laying head is arranged inside a machine housing, in that an air-conditioning unit for air-conditioning an interior of the machine housing is provided.
As to claim 17, Hamlyn (WO ‘815) disclose the pallet handling unit is arranged on a loading side or an unloading side of the machine frame.
As to claim 18, Hamlyn (WO ‘815) teach at least one passage opening for the tool table is formed beneath the at least one cross member in the horizontal z direction.
As to claim 19, Hamlyn (WO ‘815) disclose a control unit is provided, which is configured such that the fiber laying head is displaceable in the horizontal z direction by the z carriage during the laying of fibers in order to produce three dimensional laid scrims.
As to claim 20, Hamlyn (WO ‘815) teach wherein housing openings are formed in the machine housing on a loading side and on an unloading side, said housing openings being closable by covering elements.
Response to Arguments
Applicant’s arguments, filed on 08/24/2021, with respect to the disqualification of the prior art of Borgmann et al. (US 2011/0277935) have been fully considered and are persuasive.  Therefore, the previous rejections of claims 1-10 and 17-20 over Borgmann et al. (US ‘935) have been withdrawn. 
arguments, regarding the previous rejection of the claimed subject matter over Hitwood et al. (US 3,574,040) and Hamlyn (WO 2012/126815) have been fully considered but they are not persuasive.
Applicant’s arguments that the prior art of Hitwood et al. (US ‘040) fail to disclose the newly added limitation into the claim 1 that “the fiber laying head is arranged on the machine frame” is not found persuasive because as it has been cleared above in the body of rejection, the fiber laying head (30) is arranged on the machine frame portion (26) through a bar part (X’).
Similarly, Applicant’s arguments that the prior art of Hamlyn (US ‘815) fail to disclose the newly added limitation into the claim 1 that “the fiber laying head is arranged on the machine frame” is not found persuasive because as it has been cleared above in the body of rejection, the fiber laying head (103) is arranged on the machine frame (101) through elements (110, 112, 117).
Therefore, the previous rejections of the claimed subject matter over the references of Hitwood et al. (US ‘040) and Hamlyn (US ‘815) are maintained.
Finally, after a full review of the submitted remarks in view of rejections of the claims and also the claimed subject matter, it has been concluded that there are differences in interpreting the claimed subject matter and the cited references by the Applicant and the Office. Therefore, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rotter et al. (US 2011/0259515) disclose an apparatus for forming and applying composite layups complex geometries comprising a machine frame 
Jang et al. (US 5,936,861) disclose an apparatus for forming and applying composite layups complex geometries comprising a machine frame comprising a machine bed, an x carriage is linearly displaceable, a tool table for positioning mold, a fiber laying head for laying fibers on a mold, and a fiber supply unit for supplying the fibers to be laid by the fiber laying head. (See figs. 1-3)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               	12/04/2021